                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 15-cr-00010-SI-3
                                   8                    Plaintiff,                           ORDER GRANTING DEFENDANT’S
                                                                                             MOTION FOR A WRIT OF AUDITA
                                   9              v.                                         QUERELA
                                  10     KRISHELL ROBINSON,                                  Re: Dkt. No. 496
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is defendant Krishell Robinson’s motion for writ of audita querela or
                                  14   coram nobis. Dkt. No. 496. This motion came on for hearing on April 5, 2019. Defendant asks
                                  15   that the Court vacate her sentence and “re-sentence her with a restitution order that reflects her level
                                  16   of contribution to the IRS’s loss and her individual economic circumstances[,]” pursuant to 18
                                  17   U.S.C. § 3664(h). Id. at 13. The government opposes, and defendant has filed a reply brief. Dkt.
                                  18   Nos. 500, 501. For the reasons set forth below, the Court hereby GRANTS defendant’s motion for
                                  19   a writ of audita querela and VACATES the sentence imposed on February 17, 2017.
                                  20

                                  21                                             BACKGROUND
                                  22          On January 6, 2015, defendant Krishell Robinson (“defendant”) was charged with one count
                                  23   of conspiracy to file false claims against the United States, in violation of 18 U.S.C. § 286, and
                                  24   seventeen counts of making false, fictitious, or fraudulent claims against the United States, in
                                  25   violation of 18 U.S.C. § 287, based on her role in the filing of federal income tax returns that falsely
                                  26   claimed education expenses under the American Opportunity Tax Credit (AOTC). Dkt. No. 1.
                                  27          Defendant was indicted with co-defendants Josiah Larkin, Ursula Choice, Monica Cobbins,
                                  28   and Thomalyn Virden. Count One of the indictment charged that the defendants, at Larkin’s tax
                                   1   preparation firm, from November 2012 through August 2013, “agreed, combined, and conspired to

                                   2   defraud the United States by obtaining, and aiding others to obtain, the payment and allowance of

                                   3   false, fictitious, and fraudulent claims.” Id. ¶ 8. The indictment further charged that, “[a]s part of

                                   4   the scheme, the defendants filed with the IRS, or assisted in filing, federal income tax returns falsely

                                   5   claiming that education expenses ranging from $3,816 to $4,000 had been paid and the taxpayers

                                   6   were therefore eligible for the AOTC and a corresponding tax refund.” Id. ¶ 9.1

                                   7          On March 18, 2016, defendant pled guilty to one count of conspiracy to file false claims.

                                   8   Dkt. Nos. 139, 141. Defendant’s plea stated, in part:

                                   9          I agree to pay full restitution for all the losses caused by all the schemes or offenses
                                              with which I was charged in this case, and I agree that the amount of restitution will
                                  10          not be limited to the loss attributable to the count to which I am pleading guilty,
                                              pursuant to 18 U.S.C. § 3663(a)(3). I agree to pay restitution in an amount to be set
                                  11          by the Court . . . .
                                  12   Dkt. No. 139 ¶ 9. Co-defendants Choice, Virden, and Cobbins also pled guilty before trial. Dkt.
Northern District of California
 United States District Court




                                  13   Nos. 82, 175, 228.

                                  14          On January 25, 2017, following his conviction by jury, Larkin was sentenced to 37 months

                                  15   of custody, three years of supervised release, and restitution of $184,798. Dkt. No. 321. On

                                  16   February 17, 2017, the Court sentenced Cobbins, defendant, and Virden. As to Cobbins and

                                  17   defendant, the government sought restitution of $184,798, joint and several, which it stated “is the

                                  18   tax loss to the government from the conspiracy of the tax loss remaining from the 280 false returns

                                  19   involved in the conspiracy . . . .” See Dkt. Nos. 335 at 4; see also Dkt. No. 337 at 5. As to Virden,

                                  20   the government sought $6,838 of restitution, which it stated was the tax loss agreed to by the parties,

                                  21   “which includes relevant conduct.”2 Dkt. No. 338 at 3. Cobbins was sentenced to five years of

                                  22
                                              1
                                  23             Due to the lengthy history of this case, the Court recites only those facts necessary to
                                       resolve the present motion. A more fulsome summary of the background of the case may be found
                                  24   in the Court’s prior orders. See, e.g., Dkt. Nos. 304, 453, 472.
                                              2
                                  25           Virden pled guilty to one count of filing false claims but not to the conspiracy charge. Dkt.
                                       Nos. 174, 175. The plea agreements that Virden and defendant entered contained similar language.
                                  26   Virden’s plea agreement stated, in relevant part:

                                  27          I agree to pay full restitution for all losses caused by all the schemes or offenses with
                                              which I was charged in this case, and I understand that the amount of restitution will
                                  28          not be limited to the loss attributable to the counts to which I am pleading guilty,
                                              pursuant to 18 U.S.C. § 3663(a)(3). I understand that the Court will not consider my
                                                                                            2
                                   1   probation and restitution of $184,798. Dkt. No. 351. Defendant was sentenced to three years of

                                   2   probation and restitution of $184,798. Dkt. No. 353. Virden was sentenced to two years of

                                   3   probation and restitution of $6,838. Dkt. No. 349.

                                   4          On June 9, 2017, the Court sentenced Choice. The government sought restitution of

                                   5   $184,798, but Choice argued that her restitution should be apportioned and her financial

                                   6   circumstances considered under 18 U.S.C. § 3664(h). See Dkt. Nos. 392 at 11-12, 393 at 4-5. The

                                   7   Court agreed and sentenced Choice to one year of probation and restitution of $18,500. See Dkt.

                                   8   No. 400.

                                   9          The following year, Cobbins petitioned for relief under 28 U.S.C. § 2255, claiming she was

                                  10   denied her Sixth Amendment right to effective assistance of counsel because at her plea hearing

                                  11   counsel for the government and counsel for the defense represented to the Court that her restitution

                                  12   would be apportioned, but the plea agreement she signed stated otherwise.3 Dkt. No. 427. On
Northern District of California
 United States District Court




                                  13

                                  14
                                              economic circumstances in determining the restitution amount. I agree to pay
                                  15          restitution in an amount to be set by the Court at the time of sentencing, but in no
                                              event less than $6,838.
                                  16
                                       See Dkt. No. 174 ¶ 9.
                                  17          3
                                                  At Cobbins’s plea hearing, the following colloquy regarding restitution took place:
                                  18
                                              The Court: Will there be restitution, Ms. Stier?
                                  19
                                              Ms. Stier [AUSA]: Yes, Your Honor. That will be determined by the Court.
                                  20
                                              The Court: Do you have any idea how much?
                                  21
                                              Ms. Stier: Well, Your Honor, the -- the restitution will not be less than $2000. But
                                  22          we have to determine her role in the conspiracy to determine how much it is for all
                                              of the tax returns in which she had a role in [sic] within the conspiracy. We have not
                                  23          made that determination yet.

                                  24          The Court: Is that right, Mr. Lowenstein?

                                  25          Mr. Lowenstein [Cobbins’s counsel]: Yes, that is exactly correct. There were
                                              several tax preparers who prepared taxes that’s [sic] alleged to have been fraudulent.
                                  26          Ms. Cobbins’ role in that was very limited, to only a certain amount of tax returns
                                              that she helped prepare. And so the restitution will be limited to the amount of loss,
                                  27          based on those returns.

                                  28   Dkt. No. 408 at 5:23-6:15.

                                                                                          3
                                   1   November 5, 2018, the Court vacated Cobbins’s sentence and re-sentenced Cobbins to five years of

                                   2   probation and restitution of $18,500. Dkt. Nos. 470, 472, 473. In doing so, the Court found it

                                   3   reasonable under 18 U.S.C. § 3664(h) to resentence Cobbins “to the same sentence but with reduced

                                   4   restitution based on her limited role in the conspiracy and her ability to pay” and ordered that she

                                   5   pay restitution of approximately ten percent of the total loss to the IRS, or $18,500. Dkt. No. 472

                                   6   at 13.

                                   7            Now before the Court is defendant’s motion for writ of audita querela or coram nobis,

                                   8   seeking a reduction of her restitution award on the basis of a legal defense arising after the entry of

                                   9   judgment. Dkt. No. 496.

                                  10

                                  11                                          LEGAL STANDARD

                                  12            The writ of error coram nobis affords a remedy to attack a conviction when the petitioner
Northern District of California
 United States District Court




                                  13   has served his sentence and is no longer in custody. Telink, Inc. v. United States, 24 F.3d 42, 45

                                  14   (9th Cir. 1994); United States v. Walgren, 885 F.2d 1417, 1420 (9th Cir. 1989). Specifically, the

                                  15   “writ provides a remedy for those suffering from the ‘lingering collateral consequences of an

                                  16   unconstitutional or unlawful conviction based on errors of fact’ and ‘egregious legal errors.’”

                                  17   Walgren¸ 885 F.2d at 1420 (quoting Yasui v. United States, 772 F.2d 1496, 1498, 1499 & n.2 (9th

                                  18   Cir. 1985)).

                                  19            Coram nobis relief is a “highly unusual remedy.” United States v. Riedl, 496 F.3d 1003,

                                  20   1004 (9th Cir. 2007). To qualify for coram nobis relief, four requirements must be satisfied: (1) a

                                  21   more usual remedy is not available; (2) valid reasons exist for not attacking the conviction earlier;

                                  22   (3) adverse consequences exist from the conviction sufficient to satisfy the case and controversy

                                  23   requirement of Article III; and (4) the error is of the most fundamental character. United States v.

                                  24   Kwan, 407 F.3d 1005, 1011 (9th Cir. 2005), abrogated on other grounds by Padilla v. Kentucky,

                                  25   559 U.S. 356 (2010); Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir. 2002); Estate of

                                  26   McKinney v. United States, 71 F.3d 779, 781-82 (9th Cir. 1995).

                                  27            The writ of audita querela, a common law writ to afford relief to a judgment debtor against

                                  28   a judgment or execution because of some defense or discharge arising subsequent to the rendition
                                                                                         4
                                   1   of the judgment or the issue of the execution, may not be the vehicle for vacating a properly obtained

                                   2   conviction on purely equitable grounds. Doe v. INS, 120 F.3d 200, 204 (9th Cir. 1997). The writ,

                                   3   if it survives at all, is available only if a defendant has a legal defense or discharge arising subsequent

                                   4   to the underlying judgment. Id.

                                   5           The difference between coram nobis and audita querela is one of timing, not substance. Id.

                                   6   at 203 n.4. Coram nobis is used to attack a judgment that was infirm at the time it was rendered for

                                   7   reasons that later come to light. Audita querela is used to attack a judgment that was correct when

                                   8   rendered, but later is rendered infirm by matters arising after its rendition. See id.

                                   9           Like other common law writs, a writ of audita querela is available to fill the gaps of available

                                  10   postconviction remedies. United States v. Valdez-Pacheco, 237 F.3d 1077, 1079 (9th Cir. 2001)

                                  11   (per curiam). A petition for a writ of audita querela is not available if the claims are cognizable in

                                  12   a motion under 28 U.S.C. § 2255, even if filing such a motion would be barred as successive. Id. at
Northern District of California
 United States District Court




                                  13   1080; Carrington v. United States, 503 F.3d 888, 890 (9th Cir. 2007) (finding writ of audita querela

                                  14   could not be used to challenge sentence under federal sentencing guidelines based on new Supreme

                                  15   Court case even though § 2255 motion was no longer available because of statutory bar to second

                                  16   and successive § 2255 motions).

                                  17

                                  18                                                DISCUSSION

                                  19   I.      Writ of Audita Querela

                                  20           Defendant argues that the Court should grant a writ of audita querela because her judgment

                                  21   has become legally infirm since it was rendered. Defendant argues that the Court’s use of 18 U.S.C.

                                  22   § 3664(h) to apportion the restitution of her co-defendants, after she herself was sentenced to the

                                  23   full restitution amount, constitutes legal error that the Court must now correct by lowering her

                                  24   restitution. The government asserts that the judgment was lawful when entered, that defendant is

                                  25   wrongly asking the Court to reconsider its decision to deny her request for apportionment that she

                                  26   made at sentencing,4 and that defendant has waived her right to bring this motion.

                                  27

                                  28           4
                                                   At defendant’s sentencing, the following exchange occurred:
                                                                                          5
                                   1          The Court agrees with the parties that judgment was correct when entered but finds

                                   2   defendant is correct that the judgment has been made infirm due to the judgments subsequently

                                   3   entered against her co-defendants. A writ of audita querela will therefore issue.

                                   4          18 U.S.C. § 3664(h) states:

                                   5          If the court finds that more than 1 defendant has contributed to the loss of a victim,
                                              the court may make each defendant liable for payment of the full amount of
                                   6          restitution or may apportion liability among the defendants to reflect the level of
                                              contribution to the victim’s loss and economic circumstances of each defendant.
                                   7
                                       18 U.S.C. § 3664(h). Defendant asserts that the Court erred because “[b]y its plain terms, Section
                                   8
                                       3664(h) provides the Court with a choice: it may impose full restitution on every co-defendant or it
                                   9
                                       may apportion liability. The Court here erred by doing some of both . . . .” Dkt. No. 496 at 8.
                                  10
                                              The Court agrees with defendant’s reading of the statute. The Court did not consider the
                                  11
                                       application of Section 3664(h) to this case until the sentencing of Choice, who was sentenced last
                                  12
Northern District of California




                                       of all the defendants and several months after defendant had already received a judgment to pay full
 United States District Court




                                  13
                                       restitution. When the Court apportioned Choice’s restitution according to Section 3664(h), it
                                  14
                                       rendered infirm the restitution order as to defendant, for whom it had not considered apportionment
                                  15
                                       under Section 3664(h).5 This error was further compounded by the Court’s resentencing Cobbins
                                  16
                                       to a lower restitution amount in November 2018. While “[e]quities or gross injustice” alone do not
                                  17

                                  18
                                  19
                                              Mr. Blank [counsel for defendant]: On the restitution, I raise just sort of glancingly,
                                  20          your Honor could apportion to her particular - - the clients that she helped, rather
                                              than having her be jointly and severally responsible for everyone. I don’t have that
                                  21          number. I can provide it to you.

                                  22          The Court:      I don’t agree with you, so . . .

                                  23          Mr. Blank:      I won’t press it.

                                  24   Dkt. No. 371 at 7:5-11. In addition, defendant’s sentencing memorandum contained the following
                                       footnote: “. . . A more equitable restitution order might be limited to those clients personally assisted
                                  25   by Ms. Robinson. The Court may defer ruling on restitution until after imposing the rest of the
                                  26   sentence. . . .” See Dkt. No. 334 at 4 n.1.

                                  27
                                              5
                                                The Court expressed this concern at the time of Choice’s sentencing: “I’m still concerned
                                       about equity in sentencing because of what we’ve done with the other folks in this case . . . .” See
                                  28   Dkt. No. 465 at 10:24-11:1.

                                                                                          6
                                   1   provide a basis for granting a writ of audita querela, see Doe, 120 F.3d at 203, the Court finds the

                                   2   remedy appropriate in the unique circumstances of this case, in order to correct the Court’s judgment

                                   3   that was later rendered infirm by the ordering of substantially different restitution amounts for

                                   4   Choice, Cobbins, and Virden.

                                   5          The Court further finds that, considering the similar level of contribution to the victim’s loss,

                                   6   and the economic circumstances of defendant, Cobbins, and Choice, defendant meets the

                                   7   requirements for apportionment pursuant to Section 3664(h). According to the figures in the

                                   8   Probation Presentence Reports, defendant filed 289 tax returns, similar to Choice’s 236 returns. See

                                   9   Dkt. 331 at 8, 10. Defendant and Choice received similar training and directions from Larkin on

                                  10   tax preparation. Id. at 8-9. The Court has previously expressed that the extent of criminal activities

                                  11   committed by defendant, Choice, Cobbins, and Virden are not equivalent to Larkin’s involvement

                                  12   and benefit. Dkt. No. 465 at 10:3-5 (“The thing that moves me, though, is that it was certainly
Northern District of California
 United States District Court




                                  13   wrong but it’s not anything that these women made any real money off of.”). Both defendant and

                                  14   Choice testified as government witnesses at Larkin’s trial, and there was evidence that defendant

                                  15   and Choice did not initially know that the scheme was illegal.

                                  16          Defendant’s economic circumstances are also similar to those of Choice and Cobbins. At

                                  17   the time of sentencing, defendant had assets totaling $167, monthly income of $1,597, and total

                                  18   monthly cash flow of $447. Dkt. No. 331 at 17-18. By contrast, Cobbins had monthly cash flow of

                                  19   $1,040 and Choice of $1,722.26. Dkt. Nos. 359 at 30, 360 at 19. At the April 5, 2019 hearing,

                                  20   defendant represented that she currently lives in San Francisco and earns $1,360 every two weeks

                                  21   before taxes.

                                  22          For both Choice and Cobbins, the Court ordered $18,500 of restitution, after applying

                                  23   Section 3664(h), finding that ten percent of the total loss was reasonable under the circumstances of

                                  24   this case, given their respective roles in the conspiracy and economic circumstsances. See Dkt. No.

                                  25   392 at 11-12 (Choice Sent. Memo); Dkt. No. 472 at 13. For those same reasons, the Court finds

                                  26   restitution of $18,500, to be paid jointly and severally, is reasonable as to defendant here.

                                  27          Because the Court will grant the writ of audita querela, the Court will not reach defendant’s

                                  28   alternative argument regarding whether the Court should grant coram nobis relief.
                                                                                         7
                                   1

                                   2   II.    Waiver

                                   3          The government argues that defendant waived her right to bring this motion “when she

                                   4   agreed to give up her right to appeal her conviction, the judgment, and any orders of the Court, as

                                   5   well as any aspect of her sentencing, including any orders relating to forfeiture and/or restitution

                                   6   . . .,” as outlined in her plea agreement. Dkt. No. 500 at 10. Defendant disagrees, arguing, inter

                                   7   alia, that any waiver of her “right to challenge her restitution order is invalid because her plea

                                   8   agreement did not include an estimate of the amount of restitution she faced.” Dkt. No. 501 at 3.

                                   9          Generally, “[a] waiver of appellate rights ‘is enforceable if (1) the language of the waiver

                                  10   encompasses [the defendant’s] right to appeal on the grounds raised, and (2) the waiver is knowingly

                                  11   and voluntarily made.’” United States v. Medina-Carrasco, 815 F.3d 457, 461 (9th Cir. 2016)

                                  12   (citations omitted). The Ninth Circuit has “developed a special notice requirement for appeal
Northern District of California
 United States District Court




                                  13   waivers relating to restitution orders, holding that in order for that waiver to be valid a defendant

                                  14   must be ‘given a reasonably accurate estimate of the amount of the restitution order to which he is

                                  15   exposed’ at the time the defendant agrees to waive the appeal.” United States v. Lo, 839 F.3d 777,

                                  16   785 (9th Cir. 2016) (quoting United States v. Tsosie, 639 F.3d 1213, 1217 (9th Cir. 2011)).

                                  17          In Tsosie, the Ninth Circuit found a defendant had not waived his right to appeal the

                                  18   restitution that the district court imposed, despite the fact that in his plea agreement he waived his

                                  19   right to appeal the imposition of sentence, which the parties agreed included the restitution order,

                                  20   and where the plea agreement stated that restitution would be determined by the court. 639 F.3d at

                                  21   1216-17. Critically, the defendant’s “plea agreement did not set forth any specific amount of

                                  22   restitution that Tsosie could be required to pay, or even any estimate of that amount.” Id. at 1218.

                                  23   Accordingly, the appellate court found that “Tsosie ‘lacked sufficient notice to waive his right to

                                  24   appeal the restitution award.’” Id. (citing United States v. Gordon, 393 F.3d 1044, 1050 (9th Cir.

                                  25   2004)). The Tsosie court explained that, “[u]nlike terms of imprisonment, which have statutory

                                  26   maximums and are meted out by judges aided by the Sentencing Guidelines, there is neither a

                                  27   statutory limit nor any guidelines covering the amount of restitution orders . . . .” Id.

                                  28          Here, defendant entered into a plea agreement containing the following language:
                                                                                          8
                                              4.      I agree to give up my right to appeal my conviction, the judgment, and any
                                   1          orders of the Court, as well as any aspect of my sentence, including any orders
                                              relating to forfeiture and/or restitution, except that I reserve my right to claim my
                                   2          counsel was ineffective.
                                   3          5.      I agree not to file any collateral attack on my conviction or sentence,
                                              including a petition under 28 U.S.C. § 2255 or 28 U.S.C. § 2241, except that I reserve
                                   4          the right to claim my counsel was ineffective. I also agree not to seek relief under
                                              18 U.S.C. § 3582.
                                   5
                                              ...
                                   6
                                              9.       I agree to pay restitution for all the losses caused by all the schemes or
                                   7          offenses with which I was charged in this case, and I agree that the amount of
                                              restitution will not be limited to the loss attributable to the count to which I am
                                   8          pleading guilty, pursuant to 18 U.S.C. § 3663(a)(3). I agree to pay restitution in an
                                              amount to be set by the Court. . . .
                                   9

                                  10   Dkt. No. 139 ¶¶ 4-5, 9.
                                  11          As in Tsosie, defendant’s plea agreement did not set forth any specific amount of restitution
                                  12   she would be required to pay, or even estimate that amount. Nor is this a case where the factual
Northern District of California
 United States District Court




                                  13   detail found elsewhere in the plea agreement specified the total amount of the loss. See Lo, 839
                                  14   F.3d at 782, 787 (finding the plea agreement gave a reasonably accurate estimate of the restitution
                                  15   order to which Lo was exposed where Lo agreed to the truth of the fact that he defrauded entities of
                                  16   at least $2.3 million and where the plea stated he would “pay restitution in an amount to be set by
                                  17   the Court, but in no event less than $1,700,000 to ANI and $46,189.54 to A.W. . .”). For this reason,
                                  18   the Court finds that defendant did not waive her right to appeal her restitution order.
                                  19          Nor is the Court persuaded by the government’s argument that “Robinson may also have
                                  20   waived her restitution claim by failing to raise it on direct appeal.” See Dkt. No. 500 at 10. The
                                  21   government cites to an unpublished Ninth Circuit memorandum in which the appellate court stated
                                  22   in dicta that even assuming the pro se defendant’s motion under 28 U.S.C. § 1331 challenging his
                                  23   restitution order could be construed as a petition for a writ of error coram nobis, “O’Neill waived
                                  24   any objection to the validity of [the] restitution order by failing to raise the issue on direct appeal.”
                                  25   See O’Neill v. United States, 369 Fed. App’x 854 (9th Cir. 2010) (citing United States v. Gianelli,
                                  26   543 F.3d 1178, 1184 (9th Cir. 2008)). The logic of O’Neill cannot be extended to a motion for a
                                  27   writ of audita querela, because the grounds for a writ of audita querela necessarily arise through
                                  28   error after the judgment has been rendered. In many instances, this presumably will occur after the
                                                                                          9
                                   1   time to appeal has passed.6

                                   2

                                   3                                             CONCLUSION

                                   4          For the foregoing reasons and for good cause shown, the Court hereby GRANTS defendant’s

                                   5   motion for a writ of audita querela and VACATES the sentence imposed on February 17, 2017. The

                                   6   Court RE-SENTENCES defendant Krishell Robinson to the same sentence as previously imposed,

                                   7   with the exception of the amount of restitution. Defendant shall pay restitution of $18,500.00,

                                   8   jointly and severally. The U.S. Probation Office shall prepare an amended judgment.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 10, 2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        SUSAN ILLSTON
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              6
                                                 The Court also does not find persuasive the government’s reliance on another unpublished
                                       Ninth Circuit case, Evans v. United States, 270 Fed. App’x 579 (9th Cir. 2008). See Dkt. No. 500
                                  27   at 10. While there the appellate court affirmed the denial of a petition for writ of error coram nobis
                                       as a collateral attack that the defendant had waived, the unpublished memorandum disposition does
                                  28   not provide enough factual detail for the Court to discern its applicability to the facts of this case.

                                                                                         10
